MacIntyre, J.
It is error to refuse a new trial on an indictment containing two counts, the first charging that the defendant did carry a pistol concealed, and the second that he carried a pistol without a) license, both charges growing out of the same transaction where, upon the trial, the evidence authorizes a conviction on the second count only and the verdict is a general verdict of guilty. Moore v. State, 50 Ga. App. 39 (176 S. E. 899); Simmons v. State, 162 Ga. 316 (134 S. E. 54); Tooke v. State, 4 Ga. App. 495 (61 S. E. 917); Innes v. State, 19 Ga. App. 271 (91 S. E. 339).

Judgment reversed.


Broyles, G. J., and Guerry, J., concur.